                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

TEDDY SCOTT AND MELANIE SCOTT, )
                               )
    Plaintiffs,                )
                               )
           v.                  )                   Case No. 4:16-CV-1440 HEA
                               )
DYNO NOBEL, INC.,              )
                               )
    Defendant.                 )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Bill of Costs, [Doc. No. 186].

Plaintiffs oppose the motion. For the reasons set forth below, Defendant’s Bill of

Costs will be approved, as provided herein.

                                 Facts and Background

      Plaintiffs alleged that while working at the neighboring Calumet facility,

Teddy was exposed to harmful substances allegedly emitted from a smokestack at

Dyno Nobel’s Plant. Plaintiffs asserted that the harmful substances were oxides of

nitrogen (“NOx”) which are released from the Plant during nitric acid operations.

On August 29, 2018, the Court granted Defendant’s Motion for Summary

Judgment, finding that Plaintiff’s injury was not foreseeable by Defendant.

Defendant now moves for costs as the prevailing party.

                                    Standard


                                         1
      Rule 54(d) of the FRCP provides “costs—other than attorney's fees—should

be allowed to the prevailing party.” See also In re Derailment Cases, 417 F.3d 840,

844 (8th Cir.2005) (“A prevailing party is presumptively entitled to recover all of

its costs.”). Pursuant to 28 U.S.C. § 1920, the Court may tax costs for:

      (1) Fees of the clerk and marshal;

      (2) Fees for printed or electronically recorded transcripts necessarily

obtained for use in the case;

      (3) Fees and disbursements for printing and witnesses;

      (4) Fees for exemplification and the costs of making copies of any materials

where the copies are necessarily obtained for use in the case;

      (5) Docket fees under section 1923 of this title;

      (6) Compensation of court appointed experts, compensation of interpreters,

and salaries, fees, expenses, and costs of special interpretation services under

section 1828 of this title.

      The Court may not award costs other than those authorized by § 1920,

because this section “imposes rigid controls on cost-shifting in federal courts [.]”

Brisco–Wade v. Carnahan, 297 F.3d 781, 782 (8th Cir.2002) (internal citations

omitted). However, upon objection by the opposing party as to authorized costs,

the Court may exercise its discretion to grant or deny costs. Pershern v. Fiatallis

North America, Inc., 834 F.2d 136, 140 (8th Cir.1987).


                                           2
      Plaintiffs have a number of objections to Defendant’s Bill of Costs, which

the Court will review in turn.

                                     Discussion

      Initially, Defendant concedes that costs associated with expediting

deposition transcripts are ordinarily not taxable and has agreed to a reduction of

$713.40. Defendant also has agreed to reduce its costs by $390.10 for charges

relating to Novitex’s “assist[ing] Case Team with Case Documents.” Defendant’s

costs therefore will be reduced by $1103.50.

Service of process on a deposition not taken

      Plaintiffs object to $157.50 for service of process on Scott Rebholz for a

deposition that did not occur. The objection is overruled. “‘If a witness is

subpoenaed to appear at trial in good faith, the costs may be taxed even if the

witness does not actually testify.’ Independence Tube Corp. v. Copperweld Corp.,

543 F.Supp. 706, 722 (N.D.Ill.1982); Chicago Fire Fighters Union Local No. 2 v.

City of Chicago, 2001 WL 40800, *4 (N.D.Ill.2001).” Baird v. Dolgencorp,

L.L.C., No. 4:11 CV 1589 DDN, 2013 WL 5106928, at *1–3 (E.D. Mo. Sept. 12,

2013).

Undocumented photocopy charges and third party document management

      Plaintiffs object to Defendant’s charge costs of $7,279.45 and $612.36 for

photocopies. Plaintiffs object to the lack of specific detail of what was copied,


                                          3
when it was copied, how many pages were copied or the charge per page.

Defendant has supplemented its Bill of Costs with the invoices for the copies, and

the Court agrees with Defendant that a specific detail of what copies were made is

unnecessarily burdensome.

      Plaintiff also objects to the use of management services for discovery

materials.

      In this district, such types of costs are taxable:

             [T]his Court is persuaded by the Plaintiffs' argument that discovery-
      related copying expenses, and not exclusively trial-related copying expenses,
      fall within the purview of § 1920(4). Following legislative history, Eighth
      Circuit precedent, and precedent from other circuits, this Court holds that all
      expenses related to copying and exemplification, whether for production in
      discovery or for use at trial, are taxable as costs under § 1920(4) if
      necessarily obtained for use in the case. See Race Tires America, Inc. v.
      Hoosier Racing Tire Corp., 674 F.3d 158, 165 (3d Cir.2012) (noting the
      legislature changed the language of § 1920(4) from “for use at trial” to “for
      use in the case”); Country Vintner of North Carolina, LLC, v. E. & J. Gallo
      Winery, Inc., 718 F.3d 249, 257 (4th Cir.2013) (same); In re Online DVD–
      Rental Antitrust Litigation, 779 F.3d 914, 927 (9th Cir.2015) (noting the
      Ninth Circuit does not require a document to be introduced into the record to
      be recoverable as a copy); Little Rock Cardiology Clinic v. Baptist Health,
      591 F.3d 591, 602 (8th Cir.2009) (citing Slagenweit, 63 F.3d 719) (noting
      the Eighth Circuit has upheld awards of costs for discovery-related
      expenses); Stanley v. Cottrell, Inc., 784 F.3d 454, 467 (8th Cir.2015) (citing
      Little Rock with approval for the proposition that a court can properly tax
      discovery-related copying costs); CBT Flint Partners v. Return Path, Inc.,
      737 F.3d 1320, 1328 (Fed.Cir.2013) (allowing recovery of discovery-related
      copying costs).

            This Court acknowledges the law regarding what qualifies as “making
      copies” within the meaning of § 1920(4) is inconsistent throughout the
      nation. However, in defining the term, and in the absence of prevailing
      Eighth Circuit precedent on this issue, this Court is persuaded by the
                                           4
      reasoning of the Federal Circuit and the Ninth Circuit in their interpretations
      of § 1920(4). See CBT Flint Partners, 737 F.3d 1320 (permitting the
      taxation of discovery-related costs for the production of metadata, imaging
      drives, file conversion, scanning, and load file production where all of the
      above are necessary to comply with a court order or production agreement
      between the parties, but excluding the costs of de-duplication, coding,
      document review, costs of setting up the data hosting server, keyword
      searching, and decryption); In re Online DVD, 779 F.3d at 928 (permitting
      taxation of costs for OCR, conversion to TIFF, and citing the reasoning of
      the Federal, Fourth, and Third Circuits in CBT Flint, Country Vintner, and
      Race Tires for their relatively inclusive definitions of “making copies”). In
      order to produce a “faithful production of electronically stored information,”
      the term “making copies” should be construed to include the movant's costs
      of OCR scanning, TIFF conversions, the imaging of computer storage
      drives, the transfer of files from one drive or disc to another, the production
      of load files, and the extraction or imaging of metadata where required to
      provide a complete copy of a file if such metadata is requested by the
      opposing party, but shall exclude Bates labeling as a taxable cost. See CBT
      Flint Partners, 737 F.3d 1320 (Fed.Cir.2013); In re DVD, 779 F.3d at 928.

      Plaintiff’s objections regarding copies and third party management are

overruled.

Video Depositions

      Plaintiff objects to the charge for synching the video transcript to the written

transcript. Defendant claims these charges have been found to be taxable as

reasonably necessary for a party to present videotaped depositions to a jury. The

Court disagrees. It is not a charge for the written transcript or the video of the

deposition. See Alternative Med. & Pharmacy, Inc. v. Express Scripts, Inc., No.

4:14 CV 1469 CDP, 2016 WL 3443574, at *2 (E.D. Mo. June 23, 2016)(“[The

Court] agree[s] with plaintiff that defendants cannot recover their synchronization


                                          5
costs associated with this deposition, as ‘synchronization of [the written and video

deposition transcripts] is not a fee for the transcript. It is a part of a party’s plan to

present evidence to the jury, and...is not recoverable.’ Combs v. Cordish

Companies, Inc., 2015 WL 5096009, at *4 (W.D. Mo. Aug. 28, 2015).”

Defendant’s Bill of Costs will be reduced by $2,110.00

       IT IS HEREBY ORDERED that Defendant’s Bill of Costs, [Doc. No.

186], is granted in part and denied in part. Defendant’s Bill of Costs shall be

reduced by $3213.50.

       IT IS FURTHER ORDERED that the Clerk of the Court shall tax costs in

favor of Defendant and against Plaintiffs in the amount of $28,963.33.

       Dated this 28th day of December, 2018.




                                          ___________________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                             6
